Exhibit 10.8

 

CAPITAL TRUST, INC.

2007 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Restricted Share Unit Award Agreement

 

--------------------------------------------------------------------------------

 

Award No.               

 

You are hereby awarded Restricted Share Units (the “RSUs”) subject to the terms
and conditions set forth in this Restricted Share Unit Award Agreement (“Award
Agreement”), and in the Capital Trust, Inc. 2007 Long-Term Incentive Plan (the
“Plan”), which is attached as Exhibit A. A summary of the Plan appears in its
Prospectus, which is attached as Exhibit B. You should carefully review these
documents, and consult with your personal financial advisor, before exercising
this Award. This Award is conditioned on your execution of this Award Agreement.

 

By executing this Award Agreement, you agree to be bound by all of the Plan’s
terms and conditions as if they had been set out verbatim below. In addition,
you recognize and agree that all determinations, interpretations, or other
actions respecting the Plan and this Award Agreement will be made by the Board
of Directors (the “Board”) of Capital Trust, Inc. (the “Company”), or any
committee appointed by the Board to administer the Plan, and shall (in the
absence of manifest bad faith or fraud) be final, conclusive and binding upon
all parties, including you, your heirs and representatives. Capitalized terms
are defined in the Plan or in this Award Agreement.

 

1.             Specific Terms. Your RSUs have the following terms:

 

Name of Participant

 

 

 

 

 

 

 

Number  of RSUs Subject
to Award

 

 

 

 

 

 

 

Purchase Price per Share
(if applicable)

 

 

Not applicable.

 

 

 

 

Award Date

 

 

 

 

 

 

 

Vesting

 

 

At the rate of         % on each of the next [        annual] anniversaries of
the Award Date; subject to acceleration as provided in the Plan and in Section 2
below, and to your Continuous Service not ending before vesting.

 

 

 

 

Deferral Election

 

 

o Allowed in accordance with Section 8(g) and 9 of the Plan, according to the
terms and conditions set forth in any deferral election and distribution
election forms that the Committee may provide at your request.

 

o Not allowed.

 

--------------------------------------------------------------------------------


 

2.             Accelerated Vesting; Change in Corporate Control. To the extent
you have not previously vested in your rights with respect to this Award, your
Award will become –

 

o                100% vested if your Continuous Service ends due to your death
or “disability” within the meaning of Section 409A of the Code;

 

o                100% vested if your Continuous Service with the Company ends
due to an involuntary termination that occurs within the twelve months following
a Change in Control.

 

3.             Termination of Continuous Service. This Award shall be canceled
and become automatically null and void immediately after termination of your
Continuous Service for any reason, but only to the extent you have not become
vested, pursuant to the foregoing terms, on or at the time your Continuous
Service ends.

 

4.             Satisfaction of Vesting Restrictions; Tax Withholding. No Shares
will be issued before you complete the requirements that are necessary for you
to vest in the Shares underlying your RSUs. As soon as practicable after the
later of (i) the date on which your RSUs vest in whole or in part or (ii) the
date or dates set forth in your deferral and distribution election forms (if
allowed under Section 1 and made by you), the Company will issue to you or your
duly-authorized transferee, free from vesting restrictions (but subject to such
legends as the Company determines to be appropriate), one Share for each vested
RSU with such number of Shares issued to you being reduced by a number of Shares
having a fair market value equal to the minimum statutory tax withholding
required in connection with the vesting of your RSUs, with cash being withheld
from your pay for any additional withholding and employment taxes that
applicable tax laws may require. Certificates shall not be delivered to you
unless all applicable employment and tax-withholding obligations have been
satisfied. Fractional shares will not be issued, and cash will be paid in lieu
thereof.

 

5.             Dividends. Whenever Shares are delivered to you or your
duly-authorized transferee pursuant to the vesting of the Shares underlying your
RSUs, you or your duly-authorized transferee shall also be entitled to receive,
with respect to each Share issued, (i) a number of Shares equal to the stock
dividends which were declared and paid to the holders of Shares between the
Grant Date and the date such Share is issued, and (ii) a number of Shares having
a Fair Market Value (on the date of each cash dividend payment date) equal to
any cash dividends that were paid to the holders of Shares based on a record
date between the Grant Date and the date such Share is issued. To the extent
that your Continuous Service ends before vesting of the shares, you will forfeit
all dividends (whether paid in cash or in stock) attributable to all such
shares.

 

6.             Designation of Death Beneficiary. Notwithstanding anything to the
contrary contained herein or in the Plan, following the execution of this Award
Agreement, you may expressly designate a death beneficiary (the “Beneficiary”)
to your interest, if any, in this Award and any underlying Shares. You shall
designate the Beneficiary by completing and executing a designation of death
beneficiary agreement substantially in the form attached hereto as Exhibit C
(the “Designation of Death Beneficiary”) and delivering an executed copy of the
Designation of Death Beneficiary to the Company. In the absence of a valid death
beneficiary designation, your estate will be treated as  your beneficiary of
this Award in the event of your death while it is outstanding.

 

 

2

--------------------------------------------------------------------------------


 

7.             Restrictions on Transfer of Award. Your rights under this Award
Agreement may not be sold, pledged, or otherwise transferred without the prior
written consent of the Committee.

 

8.             Income Taxes and Deferred Compensation. You are solely
responsible and liable for the satisfaction of all taxes and penalties that may
arise in connection with this Award (including any taxes arising under Section
409A of the Code), and the Company shall not have any obligation to indemnify or
otherwise hold you harmless from any or all of such taxes. The Committee has the
discretion to unilaterally interpret this Award and the Plan in a manner that
(i) conforms with the requirements of Section 409A of the Code, (ii) that voids
any election of yours to the extent it would violate Section 409A of the Code
with respect to compensation that is deferred and that vests after December 31,
2004, and (iii) for any distribution election that would violate Section 409A of
the Code, to make distributions pursuant to the Award at the earliest to occur
of a distribution event that is allowable under Section 409A of the Code or any
distribution event that is both allowable under Section 409A of the Code and is
elected by you, subject to any valid second election to defer, provided that the
Committee permits second elections to defer in accordance with Section
409A(a)(4)(C). The Committee shall have the sole discretion to interpret the
requirements of the Code, including Section 409A, for purposes of the Plan and
this Award Agreement.

 

9.             Notices. Any notice or communication required or permitted by any
provision of this Award Agreement to be given to you shall be in writing and
shall be delivered electronically,  personally, or sent by certified mail,
return receipt requested, addressed to you at the last address that the Company
had for you on its records. Each party may, from time to time, by notice to the
other party hereto, specify a new address for delivery of notices relating to
this Award Agreement. Any such notice shall be deemed to be given as of the date
such notice is personally delivered or properly mailed.

 

10.           Binding Effect. Except as otherwise provided in this Award
Agreement or in the Plan, every covenant, term, and provision of this Award
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective legatees, legal representatives, successors, transferees,
and assigns.

 

11.           Modifications. This Award Agreement may be modified or amended at
any time, in accordance with Section 15 of the Plan and provided that you must
consent in writing to any modification that adversely and materially affects
your rights or obligations under this Award Agreement (with such an affect being
presumed to arise from a modification that would trigger a violation of Section
409A of the Code).

 

12.           Headings. Section and other headings contained in this Award
Agreement are for reference purposes only and are not intended to describe,
interpret, define or limit the scope or intent of this Award Agreement or any
provision hereof.

 

13.           Severability. Every provision of this Award Agreement and of the
Plan is intended to be severable. If any term hereof is illegal or invalid for
any reason, such illegality or invalidity shall not affect the validity or
legality of the remaining terms of this Award Agreement.

 

3

--------------------------------------------------------------------------------


 

14.           Counterparts. This Award Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument.

 

15.           Plan Governs. By signing this Award Agreement, you acknowledge
that you have received a copy of the Plan and that your Award Agreement is
subject to all the provisions contained in the Plan, the provisions of which are
made a part of this Award Agreement and your Award is subject to all
interpretations, amendments, rules and regulations which from time to time may
be promulgated and adopted pursuant to the Plan. In the event of a conflict
between the provisions of this Award Agreement and those of the Plan, the
provisions of the Plan shall control.

 

16.           Investment Purposes. By executing this Award, you represent and
warrant to the Company that any Shares issued to you pursuant to your RSUs will
be held for investment purposes only for your own account and not with a view
to, for resale in connection with, or with an intent of participating directly
or indirectly in, any distribution of such Shares within the meaning of the
Securities Act of 1933, as amended.

 

17.           Not a Contract of Employment. By executing this Award Agreement
you acknowledge and agree that (i) any person who is terminated before full
vesting of an award, such as the one granted to you by this Award, could claim
that he or she was terminated to preclude vesting; (ii) you promise never to
make such a claim; (iii) nothing in this Award Agreement or the Plan confers on
you any right to continue an employment, service or consulting relationship with
the Company, nor shall it affect in any way your right or the rights of the
Company, to terminate your employment, service, or consulting relationship at
any time, with or without Cause; and (iv) the Company would not have granted
this Award to you but for these acknowledgements and agreements.

 

18.           Employment Agreement Provision  [OPTION IF EMPLOYEE HAS AN
EMPLOYMENT AGREEMENT]  By executing this Award, you acknowledge and agree that
your rights upon a termination of employment before full vesting of this Award
will be determined under Section            of your employment agreement with
the Company and                                                 , dated as of
                                       , 20    .

 

19.           Securities Law Restrictions. Regardless of whether the offering
and sale of RSUs or Shares under the Plan have been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or have been
registered or qualified under the securities laws of any state, the Company at
its discretion may impose restrictions upon the sale, pledge or other transfer
of such Shares (including the placement of appropriate legends on stock
certificates or the imposition of stop-transfer instructions) if, in the
judgment of the Company, such restrictions are necessary or desirable in order
to achieve compliance with the Securities Act or the securities laws of any
state or any other law or to enforce the intent of this Award.

 

20.           Long-term Consideration for Award. [OPTIONAL] The terms and
conditions set forth in Exhibit D are hereby incorporated by reference and made
an integral part of this Award Agreement. An invalidation of all or part of
Exhibit D, or your commencement of litigation to invalidate, modify, or alter
the terms and conditions set forth in Exhibit D, shall cause this Award to
become null, void, and unenforceable.

 

4

--------------------------------------------------------------------------------


 

21.           Governing Law. The laws of the State of New York shall govern the
validity of this Award Agreement, the construction of its terms, and the
interpretation of the rights and duties of the parties hereto.

 

BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that the RSUs are hereby awarded under
and governed by the terms and conditions of this Award Agreement and the Plan.

 

 

 

CAPITAL TRUST, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PARTICIPANT

 

 

 

The undersigned Participant hereby accepts the terms of this Award Agreement and
the Plan.

 

 

 

By:

 

 

Name of Participant:

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CAPITAL TRUST, INC.

2007 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Plan Document

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CAPITAL TRUST, INC.

2007 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Plan Prospectus

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

CAPITAL TRUST, INC.

2007 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Designation of Death Beneficiary

 

--------------------------------------------------------------------------------

 

In connection with Awards granted pursuant to the Plan, I hereby designate the
person specified below as the beneficiary of my interest in Awards as defined in
the Company’s 2007 Long-Term Incentive Plan (the “Plan”). This designation shall
remain in effect until revoked in writing by me.

 

Name of Death Beneficiary:                                               

 

Address:                                                 

 

 

 

Social Security
No.:                                                                   

 

This death beneficiary designation relates to any and all of my rights under the
following Award or Awards:

 

o            any Award that I have received or will ever receive under the Plan.

 

o                                    the                                   
Award that I received pursuant to an award agreement dated                   
    ,          between myself and the Company.

 

I understand that this designation operates to entitle the above named death
beneficiary, in the event of my death, to any and all of my rights under the
Award(s) designated above from the date this form is delivered to the Company
until such date as this designation is revoked in writing by me, including by
delivery to the Company of a written designation of death beneficiary executed
by me on a later date. In the absence of a valid death beneficiary designation,
my estate will be treated as the beneficiary of this Award in the event of my
death while it is outstanding.

 

 

Date:

 

 

 

 

 

 

By:

 

 

 

 

Name of Participant

 

 

 

 

Sworn to before me this

 

        day of                         , 200  

 

 

 

 

Notary Public

 

County of                           

 

State of                          

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

CAPITAL TRUST, INC.

2007 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Long-Term Consideration and

Company Recovery for Breach

 

--------------------------------------------------------------------------------

 

By signing and accepting your Award Agreement, you recognize and agree that the
Company’s key consideration in granting this Award is securing your long-term
commitment to serve as its                   [include job title or description]
who will advance and promote the Company’s business interests and objectives.
Accordingly, you agree that this Award shall be subject to the terms and
conditions set forth in Section 25 of the Plan (relating to the termination,
rescission, and recapture if you violate certain commitments made therein to the
Company), as well as to the following terms and conditions as material and
indivisible consideration for this Award:

 

(a)           Fiduciary Duty. During your employment with the Company you shall
devote your full energies, abilities, attention and business time to the
performance of your job responsibilities and shall not engage in any activity
which conflicts or interferes with, or in any way compromises, your performance
of such responsibilities.

 

(b)           Confidential Information. You recognize that by virtue of your
employment with the Company, you will be granted otherwise prohibited access to
confidential information and proprietary data which are not known, and not
readily accessible to the Company’s competitors. This information (the
“Confidential Information”) includes, but is not limited to, current and
prospective customers; the identity of key contacts at such customers;
customers’ particularized preferences and needs; marketing strategies and plans;
financial data; personnel data; compensation data; proprietary procedures and
processes; and other unique and specialized practices, programs and plans of the
Company and its customers and prospective customers. You recognize that this
Confidential Information constitutes a valuable property of the Company,
developed over a significant period of time and at substantial expense.
Accordingly, you agree that you shall not, at any time during or after your
employment with the Company, divulge such Confidential Information or make use
of it for your own purposes or the purposes of any person or entity other than
the Company.

 

(c)           Non-Solicitation of Customers. You recognize that by virtue of
your employment with the Company you will be introduced to and involved in the
solicitation and servicing of existing customers of the Company and new
customers obtained by the Company during your employment. You understand and
agree that all efforts expended in soliciting and servicing such customers shall
be for the permanent benefit of the Company. You further agree that during your
employment with the Company you will not engage in any conduct which could in
any way jeopardize or disturb any of the Company’s customer relationships. You
also recognize the Company’s legitimate interest in protecting, for a reasonable
period of time after your employment with the Company, the Company’s customers.
Accordingly, you agree that, for a period beginning on the date hereof and
ending one (1) year after termination of your employment with the Company,
regardless of the reason for such termination, you shall not, directly or
indirectly, without

 

--------------------------------------------------------------------------------


 

the prior written consent of the Chairman of the Company, market, offer, sell or
otherwise furnish any products or services similar to, or otherwise competitive
with, those offered by the Company to any customer of the Company.

 

(d)           Non-Solicitation of Employees. You recognize the substantial
expenditure of time and effort which the Company devotes to the recruitment,
hiring, orientation, training and retention of its employees. Accordingly, you
agree that, for a period beginning on the date hereof and ending two (2) years
after termination of your employment with the Company, regardless of the reason
for such termination, you shall not, directly or indirectly, for yourself or on
behalf of any other person or entity, solicit, offer employment to, hire or
otherwise retain the services of any employee of the Company.

 

(e)           Non-Competition. <IF DESIRED, PHJW TO CUSTOMIZE TO CONFORM WITH
APPLICABLE LAW.>

 

(f)            Survival of Commitments; Potential Recapture of Award and
Proceeds. You acknowledge and agree that the terms and conditions of this
Section regarding confidentiality and non-solicitation [and non-competition]
shall survive both (i) the termination of your employment with the Company for
any reason, and (ii) the termination of the Plan, for any reason. You
acknowledge and agree that the grant of Restricted Share Units in this Award
Agreement is just and adequate consideration for the survival of the
restrictions set forth herein, and that the Company may pursue any or all of the
following remedies if you either violate the terms of this Section or succeed
for any reason in invalidating any part of it (it being understood that the
invalidity of any term hereof would result in a failure of consideration for the
Award):

 

(i)                                   declaration that the Award is null and
void and of no further force or effect;

 

(ii)                                recapture of any cash paid or Shares issued
to you, or any designee or beneficiary of you, pursuant to the Award;

 

(iii)                             recapture of the proceeds, plus reasonable
interest, with respect to any Shares that are both issued pursuant to this Award
and sold or otherwise disposed of by you, or any designee or beneficiary of you.

 

The remedies provided above are not intended to be exclusive, and the Company
may seek such other remedies as are provided by law, including equitable relief.

 

(g)           Acknowledgement. You acknowledge and agree that your adherence to
the foregoing requirements will not prevent you from engaging in your chosen
occupation and earning a satisfactory livelihood following the termination of
your employment with the Company.

 

6

--------------------------------------------------------------------------------